Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramamoorthi et al., US 2019/0188094 A1, and further in view of Natanzon et al., US 10,333,951 B1.
Referring to claim 1:
In para. 0014, Ramamoorthi et al. disclose a first site and a first storage apparatus (private data center) that provides a first volume to be used in the application program.  However, Ramamoorthi et al. do not explicitly disclose a first site is provided with a first registry apparatus including a first container image used to activate a first container that is an environment to execute an application program, a first container apparatus for activating the first container based on the first container image.  In col. 4, lines 53-65, Natanzon et al. disclose a container registry.  And in col. 4, lines 15-19, Natanzon et al. disclose that containers may be associated with any applications.  In col. 5, lines 7-10, Natanzon et al. disclose that the golden container may be a template 
In para. 0015 and 0017, Ramamoorthi et al. disclose a second site is provided with a second storage apparatus that provides a second volume which is replicated data of the first volume.
In para. 0016-0018, Ramamoorthi et al. disclose the container provision support system comprising a management unit that manages management information which associates identification information of the first volume (private data center), identification information of the second volume (public cloud data center), and identification information of the first container image with each other (the container is mapped to the data centers and migrated from private to public).  
Referring to claim 2:
In para. 0018 and 0020, Ramamoorthi et al. disclose wherein after receiving a request from a client apparatus to start the first container by designating the first 
And in para. 0028, Ramamoorthi et al. disclose the management unit generates the management information by associating the identification information of the first volume designated by the request, the identification information of the second volume which is acquired from the second storage apparatus, and the identification information of the first container image, which is used to activate the first container, with each other.  
 Referring to claim 10:
In para. 0014, Ramamoorthi et al. disclose a first site and a first storage apparatus (private data center) that provides a first volume to be used in the application program.  However, Ramamoorthi et al. do not explicitly disclose a first site is provided with a first registry apparatus including a first container image used to activate a first container that is an environment to execute an application program, a first container apparatus for activating the first container based on the first container image.  In col. 4, lines 53-65, Natanzon et al. disclose a container registry.  And in col. 4, lines 15-19, Natanzon et al. disclose that containers may be associated with any applications.  In col. 5, lines 7-10, Natanzon et al. disclose that the golden container may be a template (a first container image) for all containers of a specific application type that implement at least a portion of a service deployed through the service platform.  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the golden  container and registry of Natanzon et al. into the system of Ramamoorthi et al.  A 
In para. 0015 and 0017, Ramamoorthi et al. disclose a second site is provided with a second storage apparatus that provides a second volume which is replicated data of the first volume.
In para. 0018 and 0020, Ramamoorthi et al. disclose the container provision support method comprising a first step executed by a management unit receiving a request from a client apparatus to start the first container by designating the first volume, a second step executed by the management unit (disaster recovery manager) issuing an instruction to the second storage apparatus to create the second volume and acquiring identification information of the second volume created by the second storage apparatus.
And in para. 0028, Ramamoorthi et al. disclose a third step executed by the management unit generating management information by associating identification information of the first volume designated by the request, the identification information of the second volume which is acquired from the second storage apparatus, and  identification information of the first container image, which is used to activate the first container, with each other.  
Allowable Subject Matter

Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 3, the prior art does not teach or reasonably suggest wherein the second site is provided with a second registry apparatus including a second container image which is replicated data of the first container image, and a second container apparatus that activates a second container based on the second container image.  
Regarding claim 8, Natanzon et al. disclose a golden container.  And Ramamoorthi et al. disclose creating a container image of a container (para. 0029) and having multiple containers on a host (Fig. 3).  However. the prior art does not teach or reasonably suggest, in combination with the remaining limitation, the first registry apparatus includes another container image different from the first container image; wherein the first site is provided with another container apparatus that activates another container, which is an environment to execute an application program, on the basis of the other container image; wherein the first storage apparatus provides another volume which is different from the first volume and is to be used in the application program.  
Regarding claim 9, Natanzon et al. disclose a golden container.  And Ramamoorthi et al. disclose creating a container image of a container (para. 0029) and having multiple containers on a host (Fig. 3).  However. the prior art does not teach or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113